UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1119


MICHAEL EVERRETT HARRIS,

                Plaintiff - Appellant,

          v.

JUDGE PETER J. MESSITTE; ATTORNEY GENERAL ERIC HOLDER, JR.,

                Defendants - Appellees.



                              No. 13-1120


MICHAEL EVERRETT HARRIS,

                Plaintiff - Appellant,

          v.

U.S. JUDGE PAUL      VICTOR   NIEMEYER;   ERIC   H.   HOLDER,   JR.,
Attorney General,

                Defendants - Appellees.




Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Roger W. Titus, District Judge.
(8:12-cv-03807-RWT; 8:12-cv-03809-RWT)


Submitted:   April 18, 2013                  Decided:    April 22, 2013
Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Everrett Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Michael Everrett Harris appeals the district court’s

order   consolidating      his    civil       complaints   against    the    United

States Attorney General and two federal judicial officers and

dismissing those complaints as frivolous, pursuant to 28 U.S.C.

§ 1915(e)     (2006).     We     have   reviewed    the    record    and    find    no

reversible error.         Accordingly, we deny Harris’ requests for

counsel and affirm for the reasons stated by the district court.

Harris v. Niemeyer, Case No. 8:12-cv-03807-RWT (D. Md. Jan. 10,

2013); Harris v. Messitte, Case No. 8:12-cv-03809-RWT (D. Md.

Jan. 10, 2013).          We dispense with oral argument because the

facts   and    legal    contentions     are     adequately   presented       in    the

materials     before    this   court    and     argument   would     not    aid    the

decisional process.

                                                                           AFFIRMED




                                          3